                                                                                                                      Case 2:21-cv-01363-JCM-VCF Document 1 Filed 07/20/21 Page 1 of 8


                                                                                                                  1   P. STERLING KERR, ESQ.
                                                                                                                      Nevada Bar No. 3978
                                                                                                                  2   PETER R. PRATT, ESQ.
                                                                                                                      Nevada Bar No. 6458
                                                                                                                  3   LAW OFFICES OF P. STERLING KERR
                                                                                                                      2450 St. Rose Parkway, Suite 120
                                                                                                                  4   Henderson, Nevada 89074
                                                                                                                      Telephone No. (702) 451–2055
                                                                                                                  5   Facsimile No. (702) 451-2077
                                                                                                                      Email: sterling@sterlingkerrlaw.com
                                                                                                                  6   Email: peter@sterlingkerrlaw.com
                                                                                                                      Attorneys for Plaintiff
                                                                                                                  7
                                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                  8                                        DISTRICT OF NEVADA

                                                                                                                  9
                                                                                                                       INTERNATIONAL MARKETS LIVE, Case No
                                                                                                                 10    INC., a corporation dba iMARKETSLIVE
                                                                                                                       and IM ACADEMY;
LAW OFFICES OF P. STERLING KERR




                                                                                                                 11
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074




                                                                                                                                        Plaintiffs,
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                 12    v.

                                                                                                                 13    Isiah Watson, an individual;
                                  ATTORNEYS AT LAW




                                                                                                                 14                    Defendants.

                                                                                                                 15

                                                                                                                 16          COMES NOW, Plaintiff by and through its attorneys, the Law Offices of P. Sterling Kerr,

                                                                                                                 17   complain and allege against Defendant ISIAH WATSON as follows:

                                                                                                                 18                              PARTIES, JURISDICTION AND VENUE

                                                                                                                 19          1.      Plaintiff International Markets Live (“IM Academy”) is a corporation with

                                                                                                                 20   corporate offices in Las Vegas, NV.

                                                                                                                 21          2.      Defendant Isiah Watson (“Watson”) is a resident of Missouri.

                                                                                                                 22          3.      This Court has diversity subject matter jurisdiction of this action. The Court has

                                                                                                                 23   diversity jurisdiction under 28 U.S.C. § 1332 because no Plaintiffs and Defendants are residents

                                                                                                                 24   of the same state, and because the amount in controversy, exclusive of interest and costs, exceeds

                                                                                                                 25   seventy-five thousand dollars ($75,000.00).

                                                                                                                 26          4.      Venue is proper as IM Academy has corporate offices in the state of Nevada, and

                                                                                                                 27   all of the parties conducted business in the state of Nevada.

                                                                                                                 28   ///

                                                                                                                                                                     1 of 8
                                                                                                                      Case 2:21-cv-01363-JCM-VCF Document 1 Filed 07/20/21 Page 2 of 8


                                                                                                                  1                                     GENERAL ALLEGATIONS

                                                                                                                  2          5.      IM Academy is a company that provides its customers with educational tools and

                                                                                                                  3   information to trade foreign and crypto currencies (“Forex Trading”).

                                                                                                                  4          6.      IM Academy’s products are distributed under a direct sales model and are offered

                                                                                                                  5   to individuals on a subscription basis. IM Academy’s products help IM Academy provide

                                                                                                                  6   customers with technology, education, and research for Forex Trading.

                                                                                                                  7          7.      IM Academy contracts with IBOs in an independent contractor relationship to

                                                                                                                  8   effectuate the direct sales model of its products and services. These contracts are called

                                                                                                                  9   Independent Business Owner (“IBO”) Agreements.

                                                                                                                 10          8.      All IM Academy IBOs become IBOs of IM Academy products only after entering
LAW OFFICES OF P. STERLING KERR




                                                                                                                 11   into an IBO Agreement requiring the IM Academy distributor to agree to IM Academy’s Policies
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                 12   and Procedures.

                                                                                                                 13          9.      The IBO states that each distributor has carefully read and agrees to comply with
                                  ATTORNEYS AT LAW




                                                                                                                 14   IM Academy’s Policies and Procedures.

                                                                                                                 15          10.     IM Academy’s Policies and Procedures require, among other things, that:

                                                                                                                 16          •       IBOs may not directly or indirectly recruit other IBOs or customers for other
                                                                                                                 17   network marketing businesses;

                                                                                                                 18          •       IBOs may not participate as a distributor in another network marketing company
                                                                                                                 19   that sells and distributes similar products to IM Academy;

                                                                                                                 20          •       IBOs must not sell, or attempt to sell, any competing non-IM Academy programs,
                                                                                                                 21   products, or services to IM Academy IBOs or customers;

                                                                                                                 22          •       The Confidentiality Provision in the Policies and Procedures states:
                                                                                                                 23   ///

                                                                                                                 24   ///

                                                                                                                 25

                                                                                                                 26
                                                                                                                 27

                                                                                                                 28

                                                                                                                                                                     2 of 8
                                                                                                                      Case 2:21-cv-01363-JCM-VCF Document 1 Filed 07/20/21 Page 3 of 8


                                                                                                                  1          During the term of the Agreement, Company may supply to Independent Affiliates
                                                                                                                             confidential information, including, but not limited to genealogical and Downline reports,
                                                                                                                  2          customer lists, customer information developed by Company or developed for and on behalf
                                                                                                                             of Company by Independent Affiliates (including, but not limited to, credit data, customer
                                                                                                                  3          and Independent Affiliate profiles and product purchase information), Independent Affiliate
                                                                                                                             lists, manufacturer and supplier information, business reports, commission or dales reports
                                                                                                                  4          and such other financial and business information which Company may designate as
                                                                                                                             confidential. All such information (whether in written or electronic format) is proprietary
                                                                                                                  5          and confidential to Company and is transmitted to Independent Affiliates in strictest
                                                                                                                             confidence on a “need to know” basis for use solely in Independent Affiliates business with
                                                                                                                  6          Company. Independent Affiliates must use their best efforts to keep such information
                                                                                                                             confidential and must not disclose any such information to any third party, or use this
                                                                                                                  7          information for any non-company activity directly or indirectly while on Independent
                                                                                                                             Affiliate and thereafter.
                                                                                                                  8
                                                                                                                             11.    Defendant entered into an IBO Agreement requiring the IBO to agree to IM
                                                                                                                  9
                                                                                                                      Academy’s Policies and Procedures.
                                                                                                                 10
                                                                                                                             12.    At all times relevant herein, Defendant knew and was aware of the terms of the IM
LAW OFFICES OF P. STERLING KERR




                                                                                                                 11
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074




                                                                                                                      Academy’s Policies and Procedures, including the prohibitions against recruiting IM Academy’s
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                 12
                                                                                                                      IBOs and educators to leave IM Academy, the prohibition against working for a competitor of IM
                                                                                                                 13
                                  ATTORNEYS AT LAW




                                                                                                                      Academy, and the prohibition against providing Confidential Information and intellectual
                                                                                                                 14
                                                                                                                      property to anyone outside of IM Academy’s.
                                                                                                                 15
                                                                                                                             13.    Defendant breached the IM Academy’s Policies and Procedures.
                                                                                                                 16
                                                                                                                             14.    Defendant breached his contracts with IM Academy by, among other things, going
                                                                                                                 17
                                                                                                                      on social media and disparaging IM Academy, leaving IM Academy and immediately seeking to
                                                                                                                 18
                                                                                                                      get IM Academy’s IBOs, educators, and traders to leave IM Academy.
                                                                                                                 19
                                                                                                                             15.    Defendant solicited, recruited, and enticed other IM Academy IBOs and traders
                                                                                                                 20
                                                                                                                      away from IM Academy.
                                                                                                                 21
                                                                                                                             16.    Defendant knowingly, intentionally, and wrongfully took Confidential Information
                                                                                                                 22
                                                                                                                      and intellectual property from IM Academy.
                                                                                                                 23
                                                                                                                             17.    Defendant knowingly, intentionally, and wrongfully used the Confidential
                                                                                                                 24
                                                                                                                      Information and intellectual property he took from IM Academy.
                                                                                                                 25
                                                                                                                             18.    Defendant knowingly and intentionally published false statements on social media
                                                                                                                 26
                                                                                                                      platforms regarding IM Academy, its employees, and IBOs.
                                                                                                                 27
                                                                                                                             19.    IM Academy suffered financial harm as a result of Defendant’s wrongful conduct.
                                                                                                                 28

                                                                                                                                                                    3 of 8
                                                                                                                      Case 2:21-cv-01363-JCM-VCF Document 1 Filed 07/20/21 Page 4 of 8


                                                                                                                  1                                      FIRST CLAIM FOR RELIEF

                                                                                                                  2                                            (Breach of Contract)

                                                                                                                  3           20.     IM Academy incorporates by reference and reaffirms each and every allegation

                                                                                                                  4   previously asserted as if fully set forth herein.

                                                                                                                  5           21.     Defendant entered into, or otherwise agreed to be, and was bound by a contract

                                                                                                                  6   with IM Academy.

                                                                                                                  7           22.     At all relevant times herein, IM Academy performed the obligations and duties

                                                                                                                  8   required of it by the contracts it had between IM Academy and Defendant.

                                                                                                                  9           23.     The Defendant breached his contracts with IM Academy by failing to conform to

                                                                                                                 10   the terms of his agreement, namely by taking confidential and trade secret information from IM
LAW OFFICES OF P. STERLING KERR




                                                                                                                 11   Academy for his personal use.
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                 12           24.     The breach of the contract by Defendant has caused damages to IM Academy

                                                                                                                 13   excess of one million dollars ($1,000,000.00).
                                  ATTORNEYS AT LAW




                                                                                                                 14           25.     IM Academy is entitled to its reasonable attorney’s fees due to Defendant’s breach

                                                                                                                 15   of the agreement.

                                                                                                                 16                                    SECOND CLAIM FOR RELIEF

                                                                                                                 17   (Misappropriation and Violation of Uniform Trade Secrets Act – Nevada Revised Statues Chapter
                                                                                                                                                        600A against all Defendant)
                                                                                                                 18

                                                                                                                 19           26.     IM Academy incorporates by reference and reaffirms each and every allegation

                                                                                                                 20   previously asserted as if fully set forth herein.

                                                                                                                 21           27.     Defendant acquired IM Academy’s trade secrets by an improper means, including

                                                                                                                 22   stealing or misappropriating the trade secrets from IM Academy.

                                                                                                                 23           28.     Defendant misappropriated IM Academy’s trade secrets by disclosing the trade

                                                                                                                 24   secrets without express or implied consent from IM Academy, including those trade secrets that

                                                                                                                 25   were obtained without authorization from IM Academy.

                                                                                                                 26           29.     Defendant further misappropriated IM Academy’s trade secrets by using the trade

                                                                                                                 27   secrets without express or implied consent from IM Academy.

                                                                                                                 28           30.     Defendant had a duty to maintain the secrecy of IM Academy’s trade secrets.

                                                                                                                                                                          4 of 8
                                                                                                                      Case 2:21-cv-01363-JCM-VCF Document 1 Filed 07/20/21 Page 5 of 8


                                                                                                                  1            31.    As a result of Defendant’s misappropriation of IM Academy’s trade secrets, IM

                                                                                                                  2   Academy has suffered damages to be determined at trial in excess of one million dollars

                                                                                                                  3   ($1,000,000.00).

                                                                                                                  4            32.    IM Academy is entitled to exemplary damages due to Defendant’s willful and

                                                                                                                  5   malicious misappropriation of IM Academy’s trade secrets in excess of one million dollars

                                                                                                                  6   ($1,000,000.00).

                                                                                                                  7            33.    IM Academy is entitled to its reasonable attorney’s fees and costs due to

                                                                                                                  8   Defendant’s willful and malicious misappropriation of IM Academy’s trade secrets.

                                                                                                                  9                                     THIRD CLAIM FOR RELIEF

                                                                                                                 10                                  (Defamation Per Se against Defendant)
LAW OFFICES OF P. STERLING KERR




                                                                                                                 11            34.    IM Academy incorporates by reference and reaffirms each and every allegation
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                 12   previously asserted as if fully set forth herein.

                                                                                                                 13            35.    Defendant’s made statements on social media which tend to harm the reputation of
                                  ATTORNEYS AT LAW




                                                                                                                 14   the IM Academy in the estimation of the community and deter third persons from associating or

                                                                                                                 15   dealing with IM Academy.

                                                                                                                 16            36.    The statements are false.

                                                                                                                 17            37.    The statements were intentionally published on the internet.

                                                                                                                 18            38.    The statements constitute the imputation that IM Academy has a lack of fitness for

                                                                                                                 19   trade, business, or profession.

                                                                                                                 20            39.    As a direct and proximate result of Defendant’s defamatory acts, IM Academy has

                                                                                                                 21   been harmed in amount in excess of one million dollars ($1,000,000.00).

                                                                                                                 22            40.    It has been necessary for IM Academy to retain the services of an attorney to

                                                                                                                 23   prosecute this action and, therefore, IM Academy is entitled to reasonable attorney’s fees and

                                                                                                                 24   costs.

                                                                                                                 25                                     FOURTH CLAIM FOR RELIEF

                                                                                                                 26                  (Tortious Interference with Contractual Relations against Defendant)

                                                                                                                 27            41.    IM Academy incorporates by reference and reaffirms each and every allegation

                                                                                                                 28   previously asserted as if fully set forth herein.

                                                                                                                                                                          5 of 8
                                                                                                                      Case 2:21-cv-01363-JCM-VCF Document 1 Filed 07/20/21 Page 6 of 8


                                                                                                                  1            42.    IM Academy had contractual relationships with educators, trades, customers, and

                                                                                                                  2   individual representatives who are receiving educational products for Forex markets in exchange

                                                                                                                  3   for monetary compensation.

                                                                                                                  4            43.    Defendant knew of these relationships.

                                                                                                                  5            44.    Defendant spread false information and used IM Academy’s confidential

                                                                                                                  6   information and trade secrets to form relationships with IM Academy’s customers for his personal

                                                                                                                  7   gain.

                                                                                                                  8            45.    Defendant’s conduct was not legally justified.

                                                                                                                  9            46.    As a direct and proximate result of Defendant’s interference with IM Academy’s

                                                                                                                 10   contractual relationships, IM Academy has been harmed in amount in excess of one million
LAW OFFICES OF P. STERLING KERR




                                                                                                                 11   dollars ($1,000,000.00).
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                 12            47.    It has been necessary for IM Academy to retain the services of an attorney to

                                                                                                                 13   prosecute this action and, therefore, IM Academy is entitled to reasonable attorney’s fees and
                                  ATTORNEYS AT LAW




                                                                                                                 14   costs.

                                                                                                                 15                                      FIFTH CLAIM FOR RELIEF

                                                                                                                 16             (Tortious Interference with Prospective Economic Advantage against Defendant)

                                                                                                                 17            48.    IM Academy incorporates by reference and reaffirms each and every allegation

                                                                                                                 18   previously asserted as if fully set forth herein.

                                                                                                                 19            49.    IM Academy had prospective contractual relationships with educators, traders,

                                                                                                                 20   customers and individual representatives who desired to participate in receiving educational

                                                                                                                 21   products for Forex markets.

                                                                                                                 22            50.    Defendant knew of these prospective relationships.

                                                                                                                 23            51.    Defendant spread false information and used IM Academy’s confidential

                                                                                                                 24   information and trade secrets with the intent of preventing and inhibiting IM Academy’s

                                                                                                                 25   relationships with the prospective customers.

                                                                                                                 26            52.    Defendant’s conduct was not legally justified.

                                                                                                                 27   ///

                                                                                                                 28

                                                                                                                                                                          6 of 8
                                                                                                                      Case 2:21-cv-01363-JCM-VCF Document 1 Filed 07/20/21 Page 7 of 8


                                                                                                                  1            53.    As a direct and proximate result of Defendant’s interference with the prospective

                                                                                                                  2   customer relationships, IM Academy has been harmed in amount in excess of one million dollars

                                                                                                                  3   ($1,000,000.00).

                                                                                                                  4            54.    It has been necessary for IM Academy to retain the services of an attorney to

                                                                                                                  5   prosecute this action and, therefore, IM Academy is entitled to reasonable attorney’s fees and

                                                                                                                  6   costs.

                                                                                                                  7                              WHEREFORE, PLAINTIFF PRAYS FOR
                                                                                                                                            THE FOLLOWING RELIEF AGAINST DEFENDANT:
                                                                                                                  8

                                                                                                                  9       1. For Damages in an amount greater than $1,000,000.00 as a result of Defendant’s unlawful

                                                                                                                 10   actions;
LAW OFFICES OF P. STERLING KERR




                                                                                                                 11       2. For injunctive relief to enjoin the Defendant from the following:
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                 12            •      Defendant shall immediately refrain from using any customer list,
                                                                                                                 13            trademark, trade secret, program information, or any other confidential information and/or
                                  ATTORNEYS AT LAW




                                                                                                                 14            materials, including downlines, back-office data, binary options trading software, and

                                                                                                                 15            binary options trading algorithms from IM Academy;

                                                                                                                 16            •      Defendant shall immediately refrain from disclosing any IM Academy customer
                                                                                                                 17            list, trademark, trade secret, program information, or any other confidential information

                                                                                                                 18            and/or materials;

                                                                                                                 19            •      Defendant shall immediately return any equipment, or other materials,
                                                                                                                 20            including but not limited to, hard copies of documents and/or data, electronic copies of

                                                                                                                 21            documents and/or data, emails, and any other material containing or referring to any IM

                                                                                                                 22            Academy customer list, trademark, trade secret, program information, or any other

                                                                                                                 23            confidential information and/or materials;

                                                                                                                 24            •      Defendant shall immediately refrain from conducting and soliciting any business,
                                                                                                                 25            accepting any employment by or rendering professional services to, any person or

                                                                                                                 26            organization that is or was a IM Academy distributor, educator, trader, and/or client,

                                                                                                                 27            which includes that Defendant shall not conduct business with former IM Academy IBOs,

                                                                                                                 28            educators, or traders; and

                                                                                                                                                                      7 of 8
                                                                                                                      Case 2:21-cv-01363-JCM-VCF Document 1 Filed 07/20/21 Page 8 of 8


                                                                                                                  1          •      Defendant shall immediately refrain from soliciting, recruiting, bribing, and/or
                                                                                                                  2          enticing IM Academy IBOs, educators, and/or traders to violate his contracts with IM

                                                                                                                  3          Academy and/or misappropriate IM Academy’s Confidential Information and/or

                                                                                                                  4          intellectual property.

                                                                                                                  5      3. For an award of pre-judgment interest, as well as reasonable attorneys’ fees as both normal

                                                                                                                  6   and special damages, and other costs; and

                                                                                                                  7      4. For such other and further relief that this Court deems just and proper.

                                                                                                                  8          Dated this 20th day of July 2021.

                                                                                                                  9                                               LAW OFFICES OF P. STERLING KERR

                                                                                                                 10
LAW OFFICES OF P. STERLING KERR




                                                                                                                 11                                               P. STERLING KERR, ESQ.
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074




                                                                                                                                                                  Nevada Bar No. 3978
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                 12
                                                                                                                                                                  PETER R. PRATT, ESQ.
                                                                                                                 13                                               Nevada Bar No. 6458
                                  ATTORNEYS AT LAW




                                                                                                                                                                  LAW OFFICES OF P. STERLING KERR
                                                                                                                 14                                               2450 St. Rose Parkway, Suite 120
                                                                                                                                                                  Henderson, Nevada 89074
                                                                                                                 15                                               Telephone No. (702) 451-2055
                                                                                                                                                                  Facsimile No. (702) 451-2077
                                                                                                                 16
                                                                                                                                                                  Email: sterling@sterlingkerrlaw.com
                                                                                                                 17                                               Email: peter@sterlingkerrlaw.com
                                                                                                                                                                  Attorneys for Plaintiff
                                                                                                                 18

                                                                                                                 19

                                                                                                                 20
                                                                                                                 21

                                                                                                                 22

                                                                                                                 23

                                                                                                                 24

                                                                                                                 25

                                                                                                                 26
                                                                                                                 27

                                                                                                                 28

                                                                                                                                                                   8 of 8
